DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claim(s) 1, 2, 4-17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Luski et al., US 2013/0309549.
Regarding claim 1, Luski et al., teaches a secondary electrochemical cell (0003; 0008) comprising an anode (0008-0009), a cathode (0009) comprising electrochemically active cathode material (0009), the electrochemically active cathode material is selected from the group consisting of a lithium metal oxide (0064), lithium metal phosphates (0098); a separator (abstract; 0178) consisting of polyethylene, polypropylene PVDF (0032; 0220) between said anode and said cathode (0009); and an electrolyte comprising salt and solvent (0125) and lithium metal oxide is LiCoO2 (0109).
Thus, the claim is anticipated.
However, in the alternative, although Luski et al., does not recite wherein the separator in combination with electrolyte has an area-specific resistance of 1-5 ohm-cm.sup.2, since the cathode material and separator material are the same as in the application, it would be obvious that the area-specific resistance would be within the claimed range.
Regarding claim 2, Luski et al., teaches lithium transition metal phosphate comprises LiMPO4 wherein M is  manganese(0098).
Regarding claim 4, Luski et al., teaches a separator porosity between 40%
and 80% (0018).
Regarding claim 5, Luski et al., teaches salts (0125) lithium perchlorate, lithium
hexafluorophosphate (0125).
Regarding claim 6, Luski et al., teaches salt has concentration of 0.1-3 M  (0125).
Regarding claim 7, Luski et al., teaches an electrolyte additive, propane sultone,  vinylene carbonate (0127).
Regarding claim 8, Luski et al., teaches electrolyte additive at concentration of 0.1-3 M (0125).
Regarding claim 9,Luski et al., teaches organic solvent is ethylene carbonate, propylene carbonate, dimethyl carbonate, diethyl carbonate (0126).
Regarding claim 10, Luski et al., teaches organic solvent is at a concentration from about 0.5 wt percent to about 95 wt percent of the electrolyte solution (0125).

Regarding claim 11, Luski et al., teaches anode comprises active material of graphite (0119).
Regarding claim 12, Luski et al., teaches anode conductive additives comprises acetylene black or carbon black (0116; 0121), carbon, graphite (0119).
Regarding claim 13, Luski et al., teaches separator has thickness of about
20-40 microns (0019).
Regarding claim 14, Luski et al., does not recite area-specific resistance, but since the cathode material and separator material are the same as in the application, it would be obvious that the area-specific resistance would be within the claimed range.
Regarding claim 15, Luski et al., teaches cathode comprises a conductor material of carbon black (0116).
Regarding claims 16 and 17, Luski et al., teaches electrochemical cell has total anode to cathode ratio of less than about 1.5 or from about 1.0 to about 1.35 (Fig. 1B; negative electrode 16, positive electrode 14, separator 12).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


5.	Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being

unpatentable over Luski et al., US 2013/0309549, in view of  Miyanaga, US 2011/0008233.
Luski et al., teaches electrochemical cell as described above.
Luski et al., does not teach NaMPO4.
Miyanaga teaches positive active material electrode of a secondary battery (0002); positive electrode active material is sodium transition metal phosphate (abstract; 0011-0013; 0021).
Thus, it would have been obvious to one of ordinary skill to insert the teachings of Miyanaga into the teachings of Luski et al., because sodium is a “low cost abundant resource”  and provides “a highly efficient positive electrode.” (Miyanaga, 0010).

Conclusion
 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727